


110 HR 2425 IH: Stop Marketing Illegal Drugs to Minors

U.S. House of Representatives
2007-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2425
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2007
			Mr. Boozman
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Controlled Substances Act to provide
		  enhanced penalties for marketing controlled substances to
		  minors.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Marketing Illegal Drugs to Minors
			 Act.
		2.Sentencing
			 enhancements for marketing controlled substances to minorsSection 418 of the Controlled Substances Act
			 (21 U.S.C. 859) is amended—
			(1)in the section heading, by adding at the
			 end the following: ;
			 marketing to minors;
			(2)in subsection (a),
			 by inserting after twenty-one years of age the following:
			 , or who manufactures, creates, distributes, or possesses with intent to
			 distribute a controlled substance that is flavored, colored, packaged, or
			 otherwise altered in a way that is designed to make that controlled substance
			 more appealing to a person under twenty-one years of age, or who attempts or
			 conspires to do so,;
			(3)in
			 subsection (b), by inserting after twenty-one years of age the
			 following: , or who manufactures, creates, distributes, or possesses
			 with intent to distribute a controlled substance that is flavored, colored,
			 packaged, or otherwise altered in a way that is designed to make that
			 controlled substance more appealing to a person under twenty-one years of age,
			 or who attempts or conspires to do so,; and
			(4)by adding at the
			 end the following:
				
					(c)If the controlled substance that is
				involved in an offense under this section is methamphetamine, its salts,
				isomers, and salts of its isomers or a mixture or substance containing a
				detectable amount of methamphetamine, its salts, isomers, or salts of its
				isomers, unless a greater term of imprisonment is imposed under another
				provision of this Act, the offender shall—
						(1)in the case of a
				first offense—
							(A)if the amount of
				the methamphetamine involved is 50 grams or more or of the mixture involved is
				500 grams or more, be fined not more than $8,000,000 if an individual and not
				more than $20,000,000 if a person other than an individual, and imprisoned for
				any term of years not less than 20, or for life;
							(B)if the amount of
				methamphetamine involved is not less than 5 nor more than 50 grams or of the
				mixture is not less than 50 grams nor more than 500 grams, be fined not more
				than $4,000,000 if an individual and not more than $10,000,000 if a person
				other than an individual, and imprisoned for any term of years not less than
				10, nor more than 80; and
							(C)fined not more than $2,000,000 if an
				individual and not more than $10,000,000 if a person other than an individual,
				and imprisoned any term or years not less than 5 nor more than 40, in any other
				case;
							(2)in the case of a
				second offense—
							(A)if the amount of the methamphetamine
				involved is 50 grams or more or of the mixture involved is 500 grams or more,
				be fined not more than $16,000,000 if an individual and not more than
				$40,000,000 if a person other than an individual, and imprisoned for any term
				of years not less than 40, or for life;
							(B)if the amount of methamphetamine involved
				is not less than 5 but is less than 50 grams or of the mixture is not less than
				50 grams but is less than 500 grams, be fined not more than $8,000,000 if an
				individual and not more than $20,000,000 if a person other than an individual,
				and imprisoned for any term of years not less than 20, or for life; and
							(C)fined not more than $4,000,000 if an
				individual and not more than $20,000,000 if a person other than an individual,
				and imprisoned any term or years not less than 10 nor more than 60, in any
				other case; and
							(3)in the case of a
				third or subsequent offense—
							(A)if the amount of the methamphetamine
				involved is 50 grams or more or of the mixture involved is 500 grams or more,
				be fined not more than $32,000,000 if an individual and not more than
				$80,000,000 if a person other than an individual, and imprisoned for
				life;
							(B)if the amount of methamphetamine involved
				is not less than 5 but is less than 50 grams or of the mixture is not less than
				50 grams but is less than 500 grams, be fined not more than $16,000,000 if an
				individual and not more than $40,000,000 if a person other than an individual,
				and imprisoned for life; and
							(C)fined not more than $8,000,000 if an
				individual and not more than $40,000,000 if a person other than an individual,
				and imprisoned for life, in any other
				case.
							.
			
